 522DECISIONS OF NATIONAL LABOR RELATIONS BOARDgroup of employees with related duties and interests of the sort whichthe Board has consistently found may be severed from an existingproduction and maintenance unit if they so desire, despite a bargain-ing history on a broader basis 5Accordingly, we find that the following employees may constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act :All watch engineers, first class, employed by the Employer in thepowerroom at its Belleville, New Jersey, plant, excluding all otheremployees, guards, professional employees, and supervisors withinthe meaning of the Act.If a majority vote for the Petitioner they will be taken to haveindicated their desire to constitute a separate appropriate unit, andthe Regional Director conducting the election directed herein is in-structed to issue a certification of representatives to the Petitioner forthe unit described in paragraph numbered 4, which the Board, undersuch circumstances, finds to be appropriate for purposes of collectivebargaining.In the event a majority do not vote for the Petitioner,these employees, shall -remain a .part. of the existing unit and theRegional Director will issue a certification of results of election tosuch effect.[Text of Direction of Election omitted from publication.]5 Botany Mills,Inc.,115 NLRB 1497;AmericanBosch firma Corporation,115 NLRB226;Industrial Rayon Corporation,107 NLRB 1518.Also seeWestinghouse ElectricCorporation,108 NLRB 556.SearsRoebuck andCo.andOfficeEmployees International Union,Local 130, AFL-CIO, Petitioner.Cases Nos. 14-EC-2987 and14 ISM 135. March 4, 1957SUPPLEMENTAL DECISION AND CERTIFICATIONOF REPRESENTATIVESPursuant to a Decision and Direction of Election issued herein onJuly 12, 1956,1 an election was conducted on August 10, 1956, underthe direction and supervision of the Regional Director for the Four-teenth Region, among the employees in the unit heretofore foundappropriate.Upon the conclusion of the election, the parties werefurnished a tally of ballots.The tally showed that of the approxi-mately 63 eligible voters, 54 cast ballots, of which 26 were for thePetitioner, 15 were against the Petitioner, and 13 were challenged.On August 30, 1956, the Employer filed timely objections to theelection.As the challenged ballots were sufficient in number to affect1Not reported in printed volumes of Board Decisions and Orders.117 NLRB No. 73. SEARS ROEBUCK AND CO.523the results of the election, the Regional Director investigated both theobjections and the challenges, and thereafter, on October 31, 1956,issued and duly served upon the parties a report on election objectionsand challenges, a copy of which is attached, hereto,' in which he foundthat the objections were without merit, and recommended that theybe overruled. and that the challenges to the.ballot of six individualsbe sustained and the remaining challenges be overruled.The Em-ployer filed timely exceptions to the Regional Director's report insofaras it finds no merit to the Employer's objections to the election, witha supporting brief, but specifically takes no position with respect tothe Regional Director's recommendations as to the disposition of thechallenged ballots.The Board has considered the Employer's-objections; the RegionalDirector's report, and the Employer's exceptions thereto, and its sup-porting brief, and hereby adopts the findings, with one exception 3and recommendations of the Regional' Director.Accordingly, as weare sustainingthe challenges to the ballots of six individuals, andas the tally of ballots therefore shows that the Petitioner has receiveda majority of the valid votes cast in the election, we shall, in accord-ance with the recommendations of the Regional Director, certify thePetitioner as the collective-bargaining representative of the employeesin the appropriate unit.[The Board certified Office Employees International Union, Local130, AFL-CIO, as the designated collective-bargaining representativeof all office clerical employees of Sears Roebuck and Co. store at 1001State Street, East St. Louis, Illinois, including employees in the dis-play department, and customer service, employees performing "willcall" duties, but excludingall salespeople, guards, watchmen, profes-sional employees, confidential employees, all other employees, and allsupervisors as defined in the Act.]7 The original report contains an appendix,consisting of Exhibits"A" and "B," whichis not reproduced herein-awe disagree with, and hereby reverse,the Regional Director's recommendation thatthe Employer's objections be overruled for lack of proof of service.As set forth in theRegional Director's report, the Employer furnished proof that it sent a copy of the objec-tions by ordinary mail to the Petitioner's address as given by Petitioner at the representa-tion hearing.Such proof of service is presumptive evidence of receipt.Petitioner aversthat it never received the objections.However, as Petitioner moved after the representa-tion hearing and failed to give another address, we find, unlike the Regional Director,that its affidavit of proof of nonreceipt does not serve to rebut the presumption of deliverydrawn from the Employer's having mailed the objections to the only address known to it,or furnished by PetitionerREPORT ON ELECTION OBJECTIONS AND CHALLENGESPursuant to a Decision and Direction of Electionby theBoard datedJuly 12,1956,1an election in the above-entitled cases was conducted on August 10, 1956.Due to the filing of an unfair labor practice chargeby OfficeEmployees Interna-INot reported in printed volumes of Board Decisions and Orders. 524DECISIONS OF NATIONAL LABOR RELATIONS BOARD,tionalUnion,AFL-CIO,Local 130,hereinafter called Petitioner,against the Em-ployer immediately before the scheduled start of voting,the ballots were impoundedpending investigation of the charge?On August 23, 1956, the tally of ballots wasissued showing the results of the election as follows:Approximate number of eligible voters----------------------------------63Void ballots--------------------------------------------------------0Votes cast for Petitioner---------------------------------------------- 26Votes cast against Petitioner------------------------------------------- 15Valid votes counted--------------------------------------------------41Challenged ballots---------------------------------------------------13'Valid votes counted plus challenged ballots------------------------------- 54The challenges are sufficient in number to affect the results of the election.On August 30, 1956, the Employer filed timely objections 3 to the election and toconduct affecting the results of the election which may be summarized as follows:Objection 1.The filing of the charge, although groundless, caused the employeesto think the Employer had done something illegal and that therefore the employeesneeded the protection of a union; and the filing of the charge so close to the start ofthe polling made it impossible to counteract its misrepresentations.Objection 2.The filing of the charge delayed the start of the election, and gavethe Union time to circulate among employees and inform them of the allegationsof the charge.Objection 3.The filing of the charge, its timing close to the election hour, andunion propaganda regarding the charge created "a climate of utter confusion" whichprevented "a free, meaningful, and uncoerced choice" by voters.Objection4.Announcement was made by the Board agent in a preelection con-ference of representatives of the Employer and the Union that notwithstanding Em-ployer's consent to withdrawal of the petition the election would be held and thatthe ballots would be impounded because of the Union's announced intention to re-quest either withdrawal of its petition or postponement of the election; and thus theelection was delayed "substantially" and'union propaganda regarding the situationcaused among voters "a confusion and misleading climate in which there cannot besaid to have been a free and meaningful election."Objection 5.Further "confusion" among voters was caused by the Union challeng-ing 21 of 54 ballots, eight of which were those of regular part-time employees. 'Asto these, the challenges were withdrawn at the tally.Objection6.Still further "confusion" was caused by a delay in the start of theelection of 15 minutes, which delay was due to union conduct as alleged in objections3,.4, and 5.. Also, "approximately eight". eligible employees did not cast ballots.Objection 7.The Union has "abused and misused the Board's election processes"by filing the charge in "bad faith" so close to the election time that the charge couldnot be checked or answered; withdrawing the charge after the election; asking forwithdrawal of the representation petition before the election and dropping therequest after having opportunity to canvass how each of the employees had voted; andby challenging a substantial number of voters and after having opportunity to canvasshow each voted withdrawing the challenges, created an unwholesome, confusing,and misleading climate for the holding of the election, thereby interfering substantiallywith a,free election:1.THE OBJECTIONSA. Service of objections to conduct of election upon a partyPetitioner contends that it was not served with a copy of the Employer's objections.The Employer in serving the objections upon other parties used ordinary mailrather than certified or registered mail and Petitioner asserts that it never receiveda copy of the objections. Section 102.61 of the Board's Rules and Regulations pro-vides that objections, when filed, "shall immediately be served upon each of theother parties by the party filing them, and proof of service shall be made."Themanner of service and proof thereof are set forth in Section 102.81 of the Board'sRules and Regulations as follows:Same; by parties;proof of service.-Service of papers by a party on otherparties shall be made by registered mail or in any manner provided for the serv-e The charge, which was docketed as 14-CA-1534, alleged that the Employer violatedthe Board's 24-hour election rule.The charge was withdrawn by Petitioner on August 14,1956.8Attached hereto as Exhibit A. SEARS ROEBUCK AND CO.525ice of papers in a civil action by the law of the State in which the hearing ispending.When service is made by registered mail, the return post-office re-ceipt shall be proof of service.When service is made in any manner providedby such law,proof of service shall be made in accordance with such law.The Employer has submitted an affidavit stating that a copy of the objections andcovering letter were mailed in Chicago on August 29, 1956, to "Office Employees In-ternationalUnion, Local 130, AFL-CIO, 2104 St. Louis Avenue, East St. Louis,Illinois,"with postage fully prepaid, and that the letter thus mailed bore a returnaddress to counsel representing Employer.The affidavit further states that as of Oc-tober 2, 1956, such letter had not been returned.Copies of the objections andcovering letters were also mailed at Chicago on August 29, 1956, to the Intervenorand to the Fourteenth Regional Office and were received by both.The investigation reveals that the East St. Louis address to which copies of Peti-tioner's objections were mailed was formerly the home address of Chester Borkowski,president of Petitioner.Borkowski moved in May 1956, from this address, leaving asa forwarding address his new East St. Louis residence.Letters from the FourteenthRegional Office of the Board-mailed in September 1956, to the old address have beenforwarded by the Post Office Department to Borkowski.However, Petitioner'sPresident Borkowski has submitted an affidavit stating that as of October 5, 1956,neither Local 130 nor he, as president, has received a copy of the objections, andthat he first learned of the objections in a letter from the Regional Office datedSeptember 4, 1956.The Employer has submitted no further proof that the ob-jections were received by Petitioner.This presents the issue of whether service ofthe objections was properly effected.The alternative method ofservice in Section102.81 providing for service in anymanner authorized by the law of the State in which the hearing is pending, wouldpermit in this instance the use of ordinary mail in making service, pursuant to chapter10, section 98 of the Illinois statute?However, the proof of service by ordinarymail is one which may be rebutted when such proof does not go beyond,the fact ofmailing.InBeacon Mfg. Co.(94 NLRB 881), exceptions to a report on objectionswere served by ordinary mail.The party to whom it was addressed asserted that it didnot receive the objections.The Board in rejecting the exceptions said:Assuming that the Petitioner has sought to effect service of the exceptions byinserting them in an envelope properly addressed to the Employer bearing suf-ficient postage,and had deposited the envelope in a United States Post OfficeDepartment mail box for delivery by regularmail this circumstancewould atbest raise only a rebuttable presumption of delivery to the Employer.We agreewith the hearing officer that the Employer's proof of nonservice, which estab-lishes that the Employer never received the exceptions supposedly mailed to itby the Petitioner, effectively overcame this presumption.-Since the Employer has not furnished adequate proof that Petitioner was servedwith a copy of Employer's objections as required by Section 102.61 of the Board'sRules and Regulations, the Regional Director recommends that the objections beoverruled for lack of proof of service.B. The objectionsNotwithstanding the foregoing recommendation to overrule the objections on pro-cedural grounds, the Regional Director has caused an investigation to be made of theobjections and reports thereon,because the objections allege misuse of Board's proc-esses and irregularities in election procedures .5Objections I and 3:These objections allege in substance that the late filing of thegroundless charge created a "climate of utter confusion" and "prevented a free, mean-ingful, and uncoerced choice" by the voters.Accordingly, they will be consideredtogether.The election involved an office clerical unit of the Employer's East St. Louis, Illi-nois, store.In itsOrderdirecting the election the Board specified certain inclusionsand exclusions in the voting unit, but directed that the eight department heads andtheir assistants should vote subject to challenge because insufficient evidence ap-peared in the record on which the Board could base a finding as to whether or not theywere supervisors.At the preelection conference the Employer supplied a votinglist of 62 employees, but declined to take a position as to the eligibility of any of them.The service in question was made inthe Stateof Illinois.Cf.Dornback Furnace & FoundryCo , 115 NLRB350, in which supplemental objec-tions untimely filed were considered because the conduct of a Board agent was involved. 526DECISIONS OF NATIONAL LABOR RELATIONS BOARDHowever, the Employer identified for the Board agent conducting the election nineindividuals appearing.on the list as department heads or assistants.Petitioner at thattime contended that 3 others should be included in the supervisors group and an-nounced that it would challenge all 12 as supervisors.Petitioner also announced atthe preelection conference that it would challenge the ballots of 14 part-time em-ployees, including 1 person not on the listsThe election was scheduled from 11:30 a. m. to 1:30 p. m.At about 9 a. m. onthe morning of the election representatives of Petitioner stated to the Regional Di-rector that the Employer had violated the Board'sPeerless Plywoodrule's by makingan election speech to the employees during working time within the 24 hours pre-ceding the election and that, therefore, Petitioner wished to withdraw its petition.The Regional Director stated to Petitioner's representative that if the 24-hour rule hadbeen violated Petitioner was protected by the Board's objection procedure and that,if there had been no violation there was no proper basis for not proceeding with theelection.Petitioner was further advised by the Regional Director that any withdrawalrequest would requite Board approval inasmuch as the election had been directedby the Board.Petitioner then stated that it would submit a withdrawal request to theBoard in Washington.Shortly thereafter, the Regional Director telephoned Store Manager de Greeffand advised him that Petitioner had complained of the Employer having made a speechabout the Union within the 24 hours preceding the hour that the election wasscheduled to commence.De Greeff denied that any speech had been made and inresponse to an inquiry, stated that the Employer felt that the election should proceed.Petitioner made no request to the Board in Washington to withdraw its petition,but did send the following telegram to the Board at 10:40 a. in.BECAUSE OF MANAGEMENT VIOLATION OF TWENTY-FOUR HOURRULE WE FORMALLY PROTEST CONDUCT OF ELECTION IN SEARS,ROEBUCK & CO. CASE 14-RC-2967 (SIC) BEING HELD LATER TODAYSTOP PROTEST AND OBJECTIONS ARE BEING FILED WITH REGIONALDIRECTOR KENEDY (SIC) PRIOR TO ELECTION.At about 10 a. in., Petitioner's representative appeared at the Board office andfiled a charge (14-CA-1534) alleging that Petitioner had made a speech to employeesin violation of the Board's 24-hour election rule.Because of the prospectivewithdrawal request, the field examiner assigned to conduct the election was instructedto call the Regional Office before opening the polls.At the conclusion of thepreelection conference the Board agent telephoned the Regional Director and wastold to proceed with the election but to impound the ballots.Thereupon, the Board agent announced to the representatives of the Employerand Petitioner that he would proceed with the election but that the ballots would beimpounded because of Petitioner's intent to ask withdrawal of its petition or post-ponement of the election. It is the Board agent's recollection that he made nomention of the charge having been filed.The Employer's counsel thereupon statedto the Board agent that the Employer objected to proceeding with the election andthat the Employer did not oppose Petitioner's request to withdraw.Shortly after the commencement of the election, the Employer's counsel tele-phoned the Regional Director stating that it did not object to the Board's approvalof Petitioner's request for withdrawal of its representation petition and that theEmployer opposed the Board's proceeding with the election.8The Regional Direc-tor stated that Petitioner's attempt to withdraw its petition had come too late tojustify stopping the election where it appeared that Petitioner was fully protectedby the objections procedure in the event that thePeerless Plywoodrule had beenviolated.The Regional Director pointed out to the Employer's counsel that he haddirected the Board agent to impound the ballots because Petitioner had filed anunfair labor practice charge against the Employer.The investigation discloses that the Board agent did not open the polls until11:35 a. m.-5 minutes after the scheduled starting time-and closed the polls at1:30 p. in., the scheduled hour for closing the polls.The certification of conductof election signed by all ,parties recites that the polls were open from 11:35 to 1:30.The delay was due to the extended preelection conference and due to some delayNo issue concerning part-time employees had been raised at the hearing. Consequently,they are not mentioned in the Board's Decision and Direction of Election.7 Peerless Plywood Co.,107 NLRB 427.8At the conclusion of the election the Employer submitted a letter, copy of whteh isattached hereto as Exhibit B, confirming its telephone advice to the Regional Directorthat it had no objection to the Petitioner's request to withdraw. SEARS ROEBUCK AND CO.527ployees who were on duty were released from work in order to vote and those ontheir lunch hours were notified of the balloting by a two-employee team of Employerand Petitioner observers.All but 9 of the 62 employees on the voting list casttheir ballotsNone of the nine who did not vote was scheduled to work duringthe voting period.Three of the nine were full-time employees, and six were part-time.In support of its contention that the charges created an atmosphere of "mistrustand confusion" on the part of the employees, the Employer submitted a statementby Store Manager de Greeff that Observer Hill had informed him that a numberof employees told her in the election room as they were about to vote that theywere "confused as to the election" and therefore asked her how they should vote.This is denied by Observer Hill, who says that she made no statement to thestoremanager about employees being confused or asking for voting instructions atthe polls.Observer Hill does state that she inquired of Store Manager de Greeffas to when the ballots would be counted and said that she was confused about thechallenges since she saw no reason why eligibility could not have been decided inadvance of the balloting.Hill also stated that one employee, after casting a chal-lenged ballot and while still in the voting area, asked the observer why her namehad been put on an envelope.The observer gave her the same explanation alreadygiven by the Board agent to her and to all others whose votes were challenged, viz,that it was necessary to rule upon the challenges before deciding whether the ballotcould be placed in the ballot box and counted.The Employer has produced no further evidence as to confusion or mistrust, andthe investigation has revealed none.The voting was conducted in a room about20 x 25 feet. Investigation reveals that the balloting was orderly and conducted withthe usual safeguards for secrecy of the ballot of each of the employees, in keepingwith the Board's standards for election procedure.The certification of conduct ofelection was signed by the Employer's 2 observers, as well as the 2 observers forPetitioner at the close of the polls.The investigation further reveals. that there wereno inquiriesfrom voters toanyone in the polling area, and that the only questions asked concerned the challengeprocedure which requires the voter to seal his ballot in an envelope on which relevantdata is written.The Regional Director concludes that the evidence does not support the Employer'sclaim that the voting was conductedin "a climateof confusion," or that employeeshad been prejudiced against the Employer by the filing of the charge on the morningof theelection.Accordingly,it isrecommended that objections 1 and 3 be overruled.Objections 2and 6: Objection 2 alleges, in effect, that the filing of the chargeon the eve of the election was a deliberate maneuver on the part of the Petitionerto gain timein which to circulate "the false and misleading idea among the employeesthat the Company had done something improper, illegal, and coercive," giving theEmployer no opportunity to answer or refute such propaganda.Objection 6 assertsthat "the delay of 15 minutes in opening the polls" caused still further confusion sothat approximately eight employees did not cast ballots.The investigation reveals that the polls opened 5 minutes late and that this delayresulted from the extended preelection conference, and the necessity of the Boardagent to call the Regional Office for instructions beforestartingthe election, togetherwith the discussions resulting from the Boardagent's announcementthat the electionwould be conducted and the ballots impounded.The Employer has produced noevidence to support the contention that Petitioner circulated the reports of thecharge among employees prior to the voting.Likewise, no evidence has been produced in support of the contention that thefailure of thenine employeesto vote resulted in any way from the delay in openingthe polls, or that there was any confusion among the employees in the polling area,or otherwise which might have had such effect.There isno evidencethat any of theeligible employees who did not vote appeared at the polls.Accordingly, the Regional Director concludes that the 5-minute delay in openingthe polls had no prejudicial or coercive affect upon the employees, or in any waycreated an atmosphere of coercion tending to interfere with the employees' freedomof choice.It is recommended that objections 2 and 6 be overruled.Objection No. 4:Objection No. 4 allegesin substancethat the Regional Directorordered the Board agent to proceed with the electiondespiteEmployer's strenuousobjection to proceeding with the election in the face of Petitioner's withdrawalrequest, to which the Employer made clear that it had no objection; that proceeding 0528DECISIONS OF. NATIONAL LABOR RELATIONS BOARDwith the election under these circumstances caused a delay in the election itself and,created "a confused and misleading climate" in which there cannot be said tohave been a free and meaningful election.The investigation discloses no evidence and the Employer has submitted noevidence that the parties were in any way prejudiced by proceeding with the electionas scheduled.As noted above, the only basis for Petitioner's attempting to with-draw was the assertion that the Employer had made speeches to the employeeswithin the 24 hours preceding the election.StoreManager de Greeff denied, priorto the election, that any speeches had been made to employees within the 24 hoursand the Regional Director advised representatives of both Petitioner and Employerthat the objections' procedure afforded full protection in the event that thePeerlessPlywoodrule had been violated.Accordingly, there appeared no basis for notproceeding with the election.As noted, above, the 5-minute delay did not result from the decision to proceedwith the election, but from the extended conference and a subsequent discussion by,the parties relating to the question of withdrawal.No evidence has been revealed by the investigation which supports the allegationthat any confusion or misleading climate among the employees resulted from thedecision to proceed with the election or from the 5-minute delay in opening thepolls.The Regional Director concludes that there is no merit to objection No. 4, andrecommends that it be overruled.Objection No. 5:Objection No. 5 alleges, in effect, that Petitioner further addedto the "confused situation" by deliberately challenging 21 of the 54 ballots castin the election when Petitioner knew that 8 of the 21 ballots challenged were regularpart-time employees entitled to vote.Petitioner stated at the preelection conference that it would challenge the depart-ment heads and assistants on the ground that they were supervisors and that it wouldalso challenge the part-time employees.The right of any party to a proceedings tochallenge a ballot at an election is established by the Board's Rules and Regulationsand the notice of the election itself states that the parties may each have an equal num-ber of observers and that such observers will "(c) challenge voters and ballots...."Consequently, no ulterior motive may be presumed from any timely challenge.It is true that it was somewhat unusual to have 21 challenges out of the 54 ballotscast, but even if any employee did not understand why his vote was being challengedthere still is no basis for inferring from this fact that he was confused by the chal-lenges as to how he wished to mark his ballot because he secretly marked his ballotin the voting booth.The investigation has revealed no evidence that the employeeswere confused in their voting by reason of the challenges and the Employer hasfurnished none.The Employer further asserts that Petitioner has admitted that its challenges con-stituted improper conduct at the election because Petitioner withdrew its challengesas to the eight part-time employees before the ballots were counted.Parties fre-quently withdraw their challenges before the ballots are counted.The RegionalDirector concludes that bad faith cannot be imputed to Petitioner because of itswithdrawal of its challenges to the part-time employees.The withdrawal of thechallenges here occurred before the ballots were counted and could not have affectedthe free choice of the voters in the election booth.The Regional 'Director concludes that there is insufficient evidence to supportobjection No. 5.Accordingly, it is recommended that objection No. 5 be overruled.Objection No. 7:Objection No. 7 alleges in substance that Petitioner, by filing inbad faith the charge against the Employer immediately before the election, was ableto use the charge as propaganda among the employees at a time when neither theemployees nor the Employer could check the truth or accuracy thereof.ObjectionNo. 7 also asserts that the withdrawal of the charge after the election is proof ofPetitioner's bad faith in filing the charge and that such conduct added to the' "con-fused and misleading climate" for the holding of the election:The question of whether or not the charge was filed in good faith need not here beresolved.The issue to be-decided here is whether or not the filing of the charge onthe eve of the election constituted interference- with the freedom of choice by em-ployees.The investigation reveals no evidence that any of the employees wereconfused or misled by the filing of the charge.Similarly, the conduct of Petitionerin withdrawing the charge and some of the challenges after the-election- has no bear-ing upon the conduct of the election itself, or the freedom of choice exercised by theemployees at the time of the election."Finally, the Employer alleges in objection No 7 that Petitioner waited to with-draw its charge and some of the challenges until after it had interrogated" the em- SEARS ROEBUCK AND CO.529ployees and ascertained how they voted.There is no evidence to support the allega-tion.In any event, the granting of Petitioner's request to withdraw the chargesubsequent to the election, cannot be used as the basis for an inference of conductaffecting the election.The Regional Director concludes that there is no merit to objection No. 7 andrecommends that it be overruled.H. THE CHALLENGESThirteen challenges by Petitionerremainfor consideration.Of these, 12 werechallenged on the ground they were supervisors, and 1as a casualpart-time employeenot on the voting list supplied by Employer prior to the election.Petitioner now de-siresto withdraw its challenge as to 1 of the supervisors and to change 2 other chal-lenges from supervisory basis to confidential employees.The Employer takes nopositionon the eligibility of any of the 13 employees challenged, although at thehearing the Employer stated it believed "some of its department heads and assistants"were supervisors within the meaning of the Act.The East St. Louis store has some 300 employees and supervisors who are paidweekly in cash, and 7 executives who are paid monthly by check.The latter aresometimesreferred to as "check list" executives, but will be referred to herein asexecutives.Seven of the challenged voters work in four departments of the store,each of which is headed by an executive.All employees use daily time cards exceptabout forty department supervisors and executives who merely sign the card atthe end of the week instead of using the daily time clock.Executives and other department heads are away from their departments regu-larly 1 day per week and once daily at lunch time or twice if the store is open in theevening.The day off is due to the fact that the store operates on a 40-hour weekalthough open 6 days and 2 evenings a week.Days off of the executives are staggeredso that as many as possible of the seven are available on any particular day. If anexecutiveis absent,another is frequently consulted by supervisors acting as depart-ment heads and either the store manager or his assistant generally will be in thestore.The days off of executives are staggered also with those of certain depart-ment supervisors, so that some supervisors act as department heads regularly for a fullday, once a week. In addition, executives are away on vacation and on other occa-sionswhen supervisorsact asdepartment heads.Each of the 12 employees challenged as supervisors are regarded by the Employeras "a supervisor for the purposes of the store."None of the 12 in question hasauthority to hire.The Employer does not request nor require recommendationsfrom any of the 12 on promotion or discipline of fellow workers, but any such recom-mendationswould be given considerable weight.Two of the 12 have made suchrecommendations.The supervisors receive a pay differential of from $2.50 to$20 weekly.9The following information about the respective job duties of the challenged votershas been obtained from both Employer and Petitioner, and except in cases wherespecifically mentioned the duties herein set forth are not disputed.Raymond Castello,displaymanager (display department): The display depart-ment preparesmerchandise displays, window trim, decorations, signs, pennants, andother displaymaterial used in andout of the store.Castello works with and directsfour displaydepartmentemployees,assigningthem more or less interchangeablyto various tasks since their skillsare similar.There is no executive in the displaydepartment,and Castelloacts asdepartment head and reports to the store manageror assistant storemanager.Castello is one of the two challenged employees whohas volunteeredpersonnel recommendationson employees in his work group.Hesignshis timecard, and his wage differential is $10 to $20 weekly.He regularlyfunctionsas a department headand assignswork.In his absence it appears that anynecessary direction is given by a sales department representative.The Regional Director recommends that the challenge to the ballot of Castelloas a supervisor be sustained.Carol Hackmann(advertising department) : The advertising department preparesnewspaper, radio, and program advertising. In the past, Hackmann has h-d thehelp of one part-time employee who regularly worked 20 to 30 hours weekly in thedisplay department.On some occasions, when Hackmann was not on duty, the.part-timeemployee worked alone.Hackmannassignedwork to the part-time helper9 The investigation shows differentials of $2 50 to $5 weekly, which the Employer re.gards as "Flight," $5 to $10, which the Employer regards as "intermediate," and $10 to$20, which the Employer regards as "substantial "42:1784--57-vol. 117-35 530DECISIONS OF NATIONAL LABOR RELATIONS BOARDwho is now on leave.A successor for the part-time employee may be obtained.Hackmann does not allot advertising funds among the sales departments;this isdone by formula.Thereis no executive in the department and Hackmann is respon-sible to the store manager or assistant store manager.She signs her timecardweekly and her wage differential is $10 to $20.It appears that Hackmann's relationship to the part-time employee,when thereis one in the department,is that of a senior, skilled worker directing another employeerather than that of a supervisor within themeaningof the Act.10The Regional Director recommends that the challenge of Hackmann be overruled.ArchieBass,assistant customer service manager(customer service department):The customer service department has six employees including Bass who are super-vised by an executive.The department handles customer complaints,orders parts,and distributes orders to contractors for customer service.In making occasionaladjustments outside of warranty periods on merchandise,the executive or, in hisabsence, Bass occasionally exercises independent judgment.In the absence of theexecutive,Bass acts as department head.Bass rings his timecard.His wage differ-ential is $2.50 to $5.At the tally, the Petitioner stated that it wished to withdraw its challenge to Bassas its investigation showed he did not have or exercise supervisory authority, butEmployer objected to the withdrawal.The direction of fellow employees by Bassin the absence of the department head appears routine, and the independent judgmenthe occasionally uses in adjusting complaints is insufficient to establish him as a partof management.iiThe Regional Director recommends that the challenge to the ballot of Bass beoverruled.Pauline Hayes,head control clerk (unit control department): Hayes and fourothers in the unit control department are supervised by an executive.The depart-ment maintains a perpetual inventory of sales merchandise and orders replacementor new stocks, based on quantities specified by managers of about 50 sales depart-ments.If suppliers will ship only in smaller or larger quantities than wanted, theunit control department decides on the quantity to be ordered except that if unitsare expensive the sales department is consulted.Information on changes in sources of supply is directed to the department head,who passes it on to Hayes, who is required to be familiar with this information andthe records concerning it. She writes some orders herself and totals all orders dailyby departments. She trains new clerks, and in the absence of the department head,and often while he is present, gives to other clerks directions as to sources of supplyand quantities of goods to be ordered.Hayes rings her timecard and her wage differ-ential is $2.50 to $5.The directions that Hayes gives to other employees are "by the book" as they arebased upon record information about suppliers. It appears that Hayes performswork of routine nature and that she seldom uses independent judgment in acting asdepartment head in the absence of the executive.The Regional Director recommends that the challenge to Hayes be overruled.Edith Barnhart,telephone operator (no specific department): Barnhart is thesenior of 3 telephone operators who work on the store's switchboard, generally 2at a time. She instructs new operators but any personnel recommendation she mightmakewould be limited to the probation period of a new operator.The store'spersonnelmanager, an executive, supervises the operators.Barnhart rings hertimecard and her wage differential is $2.50 to $5.It appears that Barnhart does not exercise, supervisory authority, since she doesnot use independent judgment in giving directions to the other two operators.Rather,all three are directly supervised by the personnel manager.The Regional Director recommends that the challenge to the ballot of Barnhartbe overruled.Mary Cox,auditing supervisor (auditing department): The auditing departmentapproves invoices for payment, keeps a daily sales record by departments, keepstime records of employees and makes up the store payroll. The department head isan executive, and there are 10 employees in the department including Cox.Coxacts as department head in the absence of the executive and assigns work to employeeseven when the controller is present.10 TVcils DairiesCooperative,109 NLRB 1450.U Plankimton Packing Company,116 NLRB 1225. By contrast, buyers spending sub-stantial time in purchasing were held to be exercising prerogatives of management andwere excluded from a voting unit. SEARSROEBUCK AND CO.531Cox isrequired to have ageneral knowledge of each employee's job and sheregularly assigns severalclerks to the same task in order to meet priorities in work.She usuallymakesout the payroll for the seven executives, but this is also done byher assistant,Fritz, and occasionally by a timekeeper.Cox is sometimes used to train auditing employees in other Sears stores, and wasaway 4 months for this purpose in 1955 and about 2 months in 1956. She has onoccasionvolunteeredpersonnelrecommendationsand signsher timecard.Herwage differentialis $10 to $20. She regularlyassignswork to clerks in the depart-ment andacts in a supervisory capacity as department head in the absence of the'executive.The Regional Director recommends that the challenge to the ballot of Cox besustained.Marceline Fritz,assistantauditingsupervisor (auditing department): Fritz spe-cializes in keepingrecords of the profit-sharing fund in which each store employeeparticipates.She assigns work in the absence of both the controller and Cox.WhenCox is away,sometimesfor weeks at a timeon training assignments,as mentionedabove, Fritz acts as department head, at least 1 day a week. Fritzringsher timecard.Her wage differential is $5 to $10.It appears that Fritz has had, and is likely to have, rather extensive periods ofacting at least1day a week as supervisor of the department during which sheassigns work.The Regional Director recommends that the challenge to the ballot of Fritz besustained.Richard Kelleher,assistant credit manager (credit department) : The credit depart-menthas from 18 to 20 employees, with a peak of about 30 in the busiestseason.The department determines whether to extend credit to customers and to what limits.The department is headed by an executive.Kelleher uses independent judgment inpassingupon credit applications, although in particular cases he may confer withthe executive or the executive may confer with him.While much of the work in thedepartment appears to be the routine handling of credit applications, Kelleher assignswork to employees in the absence of the executive.He signs his timecard.His wagedifferential is $10 to $20.It appears that in a sizeable department of about 20 persons, which may increaseby half in a peak period, Kelleher assigns employees to work and regularly acts in asupervisory capacity as department headThe Regional Director recommends that the challenge to the ballot of Kelleherbe sustained.Blanche Taylor,head NCR cashier (credit department) : Taylor and five otherwomen in the credit department operate NCR posting machines.Taylor instructsthe other operators, but does not exercise independent judgment in the directionsshe gives.She rings her timecard and her wage differential is $2.50 to $5.It appears that Taylor functions as one of the more skilled employees in a group,of six, and gives such instructions as may be necessary to the other employees in amachine operation.Her work is nonsupervisory in character.The Regional Director recommends that the challenge to the ballot of Taylorbe overruled.CatherineKuenkler,group head (credit department) : Credit applications arebrought to Kuenkler by other clerks for review as to sufficiency of information. Ifa customer is reluctant to supply information called for on the credit application,Kuenkler herself may explain why it is needed.She is 1 of 2 or 3 in the department,other than the executive and Kelleher, who have authority, within limits, toapprove credit applications.Kuenkler rings her timecard.Her wage differentialis $2.50 to $5.Itappears that Kuenkler's instructions to the other clerks in handling creditapplications are routine, and that she does not exercise independent judgment indirecting other employees.Since Assistant Kelleher is routinely present when thedepartment executive is away, there is little if any opportunity for Kuenkler toexercise supervisory authority even if she should on occasion act as department head.The Regional Director recommends that the challenge to the ballot of Kuenklerbe overruled.Rosemary Mackey,head cashier (cashier department) - The department has noseparate executive, and Mackey reports to the store manager or assistant store man-ager.The cashier department pays bills, collects bad checks, makes refunds tocustomers, and prepares the store's cash payroll as made up by the audit department.There are four employees in the department, including Mackey, and allwork in cashier's quartersThere is no outside work, because the collection of 532DECISIONS OF NATIONAL LABOR RELATIONS BOARDchecks returned by banks is handled by correspondence or telephone or is assignedto a collection agency.Like a number of employees elsewhere in the store, Mackey okays customerchecks; signs Sears checks up to a limit in paying bills; and pays some bills in cash.She signs her timecard.Her wage differential is $5 to $10.The Petitioner asks that Mackey be excluded as a "confidential" employee, onthe ground that she prepares checks for the executive payroll.However, thesechecks are prepared by the audit department, which sends an accounting of themto the cashier department.The supervisory duties of Mackey appear to involve little discretion, but thereisno other supervisor in the department of four employees and the variety of workseems to warrant a supervisor in the group.The Petitioner's claim of confidentialstatus must be rejected, since the duties are not connected with labor relations.12The Regional Director recommends that the challenge to the ballot of Mackeybe sustained as a supervisor, not as a confidential employee.Inez Pope,assistant cashier (cashier department): Pope has the same authorityasMackey except as to signing Employer checks. She rings her timecard.Herwage differential is $2.50 to $5.The Petitioner asks for the exclusion of Pope as aconfidential employee handling payrolls.With Mackey absent there are only two employees besides Pope, and the workis routine.It does not appear that the duties of Pope or her wage differential arethose of a supervisor using appreciable independent judgment.The Petitioner'sclaim that Pope is a confidential employee must be rejected since Pope's duties areunrelated to personnel matters.The Regional Director recommends that the challenge to the ballot of Pope beoverruled.Eva Neiderbrach,casual part-time worker (audit department):Neiderbrach'sname did not appear on the payroll furnished by Employer before the election.Thevoting list submitted by the Employer contained only the names of full-time em-ployees and of part-time employees working regularly scheduled hoursFourteenof the sixty-two employees listed were part-time workers on regular schedules.Theeligibility of part-time employees was not raised as an issue at the hearing and wasnot dealt with in the Board's decision.In addition to regularly scheduled employees, the store has other employees whowork on call as needed.They are called casual employees and usually work onlypart of a day at a time. There are 3 or 4 casual employees at present who mayhave employment in a given week, although at peak periods there may be 15 or20 casuals in the clerical group.Owing to the occasional long absences from the audit department of Cox ontraining assignments, as noted above, Neiderbrach may sometimes work an entireweek but again may have no work at all for a month.The Regional Director recommends that the challenge to the ballot of Neiderbrachbe sustained, since she is not regularly employed.III.RECOMMENDATION AS TO CHALLENGESOn the basis of the duties outlined above, the Regional Director recommends thatthe challenges as to the ballots of Raymond Castello, Mary Cox, Marceline Fritz.Richard Kelleher, Rosemary Mackey, and Eva Neiderbrach be sustained.It is further recommended that the remaining seven challenges be overruledHowever, since they would not be determinative of the results of the election, it isrecommended that they not be opened and counted but that a certification issue onthe basis of the valid votes counted in the tally of August 23.IV.RECOMMENDATIONAS TO OBJECTIONSUpon the findings and conclusions as to the objections above set forth,it is recom-mended by the Regional Director that each of Petitioner's objections be overruled.As provided in Section 102.61 of the Board's Rules and Regulations, Series 6, asamended, any party desiring to take exceptions to the report and recommendationsherein may within ten (10) days from the date ofissuanceof this report, file withthe Board in Washineton, D. C., seven (7) copies of such exceptions.Immediatelyupon the filing of such exceptions the partyfiling the sameshall serve a copy thereofuponeach of the other parties and shall file a copy with the Regional Director forthe FourteenthRegion,National LaborRelations Board,Room 935,, U. S. Court-house and Customhouse, 1114 Market Street, St. Louis 1, Missouri.12 The B F. Goodrich Company,115 NLRB 722.